Citation Nr: 0207866	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  99-11 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for Post-
Traumatic Stress Disorder (PTSD) prior to January 13, 2000.

[The issue of entitlement to a rating in excess of 50 percent 
for PTSD from January 13, 2000, will be the subject of a 
later Board of Veterans' Appeals (Board) decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel




INTRODUCTION

The veteran served on active duty from August 1961 to August 
1963.  This case is before the Board of Veterans' Appeals 
(Board) on appeal of a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
PTSD rated 30 percent, effective from May 1994.  A January 
2001 rating decision increased the rating to 50 percent, 
effective from January 2000.  

In a statement received at the RO in February 2001, the 
veteran claimed service connection for tuberculosis.  In 
another document dated in 2001, he raised the issue of 
service connection for hearing loss.  These matters are not 
in the Board's jurisdiction; they are referred to the RO for 
appropriate adjudicative action. 

The Board is undertaking additional development on the claim 
of entitlement to a rating in excess of 50 percent for PTSD 
from January 13, 2000 pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDING OF FACT

Prior to January 13, 2000, the veteran's PTSD was productive 
of no more than definite social and industrial impairment; 
from November 7, 1996 until January 13, 2000, the PTSD also 
did not result in disability exceeding occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  



CONCLUSION OF LAW

A rating in excess of 30 percent for PTSD is not warranted 
prior to January 13, 2000.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.2, 4.7, 4.130, Code 
9411 (2001); 38 C.F.R. § 4.132, Code 9411 (1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2001)).  VA has now published final 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Hence, it applies in this case.  However, the Board 
finds that VA's duties to provide notice to, and to assist, 
the veteran are met with respect to the matter addressed 
below.

VA has a duty to notify a claimant and his representative, of 
any information and evidence needed to substantiate and 
complete a claim.  Here, the discussions in the rating 
decisions, the Statement of the Case, and the Supplemental 
Statements of the Case informed the veteran what was needed 
to substantiate the claim and what evidence is of record, and 
complied with VA's notification requirements.

VA also has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Here, with 
regard to the issue under consideration, the veteran has not 
mentioned any relevant evidence that is outstanding.  There 
is no indication that the evidentiary record for rating PTSD 
prior to January 13, 2000 is incomplete. 

The RO has complied with, or exceeded, the mandates of the 
VCAA and implementing regulations.  The Board finds that the 
veteran is not prejudiced by the Board's consideration of the 
appeal based on the current record.  See Bernard v. Brown, 
4 Vet. App. 384 (1994).

Factual Background

The veteran's service personnel records reflect that he 
served in Thailand.  His service medical records are silent 
at to any complaints or diagnosis of or treatment for any 
mental disorders.  They note that he was treated for burns.  

A January 1990 clinical record indicates that the veteran had 
been unemployed since July of 1987 due to an on-the-job 
injury.  

VA clinical records reveal complaints of and treatment for 
alcoholism in 1991.  He was homeless and unemployed. 

On psychodiagnostic evaluation in May 1993, the veteran 
reported that he served as a forward observer in Laos and 
Thailand and was involved in combat.  In 1987, he was injured 
on the job and was unemployed until 1990 when he became 
employed as a bartender for six months.  He had not been 
employed since that time.  He had never been fired from a 
job, but did have problems with alcohol abuse which 
necessitated hospitalization.  He did not recall any prior 
treatment for mental or emotional difficulties.  He was 
divorced and had had no contact with either of his children 
for approximately four years.  He lived with another women 
for four years and left her in June 1991 because of problems 
with alcohol.  He had had no contact with members of his 
biological family for several years.  He reported that he 
experienced some short term memory problems.  The examiner 
noted that the veteran did not appear to have serious 
difficulties with memory.  He complained of sleep disturbance 
(during the night he was frequently awakened by pain).  He 
reported problems with temper outbursts; about once a week, 
he would lose his temper and yell and curse at people.  
Otherwise his mood was good.  He was nervous and tense quite 
frequently.  This had been a problem for 10 years. 
Occasionally he was depressed because he could not drink, but 
he denied crying spells.  He felt hopeless and worthless but 
had no recent suicidal ideation.  He did have some suicidal 
thoughts around Christmas of 1992, brought on by loneliness 
over separation from family.  Two years prior he made two 
suicide gestures while drinking.  

Mental status examination revealed that the veteran had some 
mild difficulties abstracting proverbs.  His attention span 
was poor.  He was oriented to time, person and place.  Long 
term memory appeared intact.  There was some short term 
memory difficulties.  Speech was of average rate and cadence.  
He was neither tangential or circumstantial.  There was no 
indication of delusion or hallucination.  Affect was 
congruent to the circumstances and content of the interview.  
He had recently lost an incentive therapy job, as he refused 
to work with patients with self-care problems.  At the time 
of the interview, he had started a new incentive therapy job 
in an infirmary.  He had been missing time at this job due to 
headaches.  He denied hobbies or other pastimes.  He had a 
few casual friends at the Domiciliary but had not spent much 
time with them frequently.  He was independent in activities 
of daily living.  The diagnoses were alcohol dependence and 
cannabis abuse in remission; and personality disorder not 
otherwise specified, with avoidant and passive-aggressive 
features.  A GAF score of 80 was assigned.  

A June 1993 VA clinical record indicates that the veteran 
reported a friend of his died in his arms.  The impression 
was situational reaction, adult life and dysthymia.  Another 
clinical record dated in June 1993 indicates that the veteran 
was much better, without flashbacks or nightmares.  The 
author did not recommend a PTSD group unless the veteran 
experienced prolonged symptoms.  Military stressors were not 
reported.  A separate clinical record dated in June 1993 
reveals the veteran began experiencing nightmares after a 
patient died in his arms.  He reported that this brought on 
nightmares of his wife who died in his bed.  

In July 1993, it was noted that the veteran's chronic 
complaints of tension, anxiety, and dysphoria were the 
sequelae of severe chronic alcoholism and personality 
disorder.  The veteran was homeless and friendless.  The 
examiner noted that the veteran did not intend to return to 
gainful employment and had applied for Social Security and VA 
disability.  Minnesota Multiphasic Personality Inventory 
testing suggested he had a tendency to magnify physical and 
psychological symptoms in response to problems of living.  

Clinical records dated in April 1994, indicate that the 
veteran complained of nightmares of his experiences in 
Southeast Asia.  

A May 1994 clinical record indicates that the veteran was 
reading books on PTSD.  A separate clinical record dated the 
same month reveals that he was experiencing dreams which were 
like nightmares about fire related to an incident in Vietnam.  
It was not clear why the veteran was so anxious with no 
perceptible stresses in his life unless he was thought of as 
having a probable PTSD background.  In June 1994, he 
complained of nightmares.  

A separate May 1994 clinical record includes an opinion from 
a Doctor of Osteopathy (DO) that the veteran was unable to 
work due to a variety of physical ailments, a personality 
disorder, chronic anxiety and probable PTSD from injuries 
suffered in Southeast Asia service.  The doctor opined that 
neck and ankle problems would prevent the veteran from 
returning to work.  

In a May 1994 decision, the Social Security Administration 
determined that the veteran had impairments which were 
considered severe including degenerative disc disease and 
related orthopedic problems, adjustment disorder with 
attendant anxiety, a personality disorder, and alcoholism in 
remission.  It was determined that he was disabled as of July 
8, 1992 and had not engaged in any substantially gainful 
activities since that time.  

In June 1994, he complained of sleep disturbance and 
nightmares.  In December 1994, the veteran complained of 
severe insomnia with nightmares and anxiety.  It was noted 
that he had been in Vietnam but not on combat missions.  
Mental status examination revealed that he was moderately 
anxious and mildly depressed.  There was no indication of 
psychosis or gross cognitive deficits.  He denied suicidal 
ideation or plans.  A provisional diagnosis of PTSD was made.  

On VA PTSD examination in February 1995, the veteran's main 
complaint was an inability to sleep.  He reported that due to 
nightmares which occurred several times per week, he had 
severe problems falling and staying asleep.  He complained of 
depression and also reported a marked startle response to 
loud noises.  He reported that he was withdrawn socially and 
experienced intermittent suicidal thoughts.  He was living 
with his sister, but was unhappy with the arrangement.  He 
had recently been contacted by a daughter.  Other than that, 
he had no social support system and denied having friends or 
any activities at all.  Mental status examination revealed no 
speech problems.  There was no indication of a thought 
disorder.  His mood was one of sadness, anxiety and some 
irritability.  His affect was appropriate to his thought 
content.  He denied hallucinations or delusions, but 
apparently experienced some psychotic phenomenon in the past, 
probably related to alcohol dependence.  He had had 
occasional suicidal ideation but denied any at the time of 
the examination.  He was only partially oriented to time, 
providing the wrong date when questioned.  His abstract 
thinking and short term memory were impaired.  Long term 
memory was intact.  Insight and judgment were fair.  In 
pertinent part, the diagnosis was moderate PTSD and 
depressive disorder not otherwise specified.  The examiner 
noted that the veteran presented with symptoms of PTSD and 
depression with a background of severe alcohol dependence.  
The examiner found it difficult to determine whether the 
veteran's current depressive symptomatology was secondary to 
his alcoholism or primary.  It also appeared to the examiner 
that the veteran had definite cognitive deficits that were 
most likely due to his history of alcohol dependence.  The 
degree of social and industrial impairment was severe.  

A clinical record dated in July 1995 indicates that the 
veteran was complaining of nightmares and flashbacks.  He 
informed the examiner that he was working on a PTSD claim.  
He reported that he had had a long history of alcoholism 
beginning when he was 18.  Mental status examination revealed 
a normal affect but the veteran became angry when questioned 
about his alcoholism.  He did not appear anxious or 
depressed.  Memory was good for both recent and remote 
events.  Speech was appropriate.  There was no evidence of a 
thought disorder.  The veteran denied suicidal or homicidal 
ideation.  Insight and judgment were good.  The assessments 
were history of alcohol dependence and rule out chronic PTSD.  
A separate clinical record dated the same month indicated 
that the veteran was complaining of nightmares, anxiety and 
insomnia.  The Mississippi Scale of Combat Stress score of 
157 was felt to not be valid and more testing was required.  

A December 1995 psychologist's record indicates that the 
veteran continued to experience nightmares of a gas 
explosion, sleep disturbance, loss of interest and anger.  A 
review of previous psychological testing was inconclusive, as 
the tests were felt to be invalid due to extreme over-
reporting of psychopathology.  No interpretations were 
possible, but PTSD could not be ruled out.  The assessment 
was rule out PTSD.  A separate clinical record dated the same 
day from a psychiatrist indicated that the veteran was 
complaining of nightmares.  There was no evidence of a formal 
thought disorder.  The veteran denied suicidal or homicidal 
ideation.  The assessment was chronic PTSD.  

In April 1996, the veteran complained of some nightmares.  In 
September 1996, he complained of nightmares and feelings of 
depression and anxiety.  He had been having difficulty 
sleeping.  He had no other major complaints.  No formal 
thought disorder was observed and he denied suicidal or 
homicidal ideation.  The assessment was chronic PTSD.  

On private psychiatric examination in September 1996, the 
veteran reported that he experienced severe episodes of 
depression.  He had nightmares two to three times per month.  
He reported stressors involving a gas explosion, a poison 
snake and an incident where a waitress was shot in front of 
him.  He indicated that he avoided people and tended to be 
irritable.  He alleged he experienced flashbacks of flames.  
He opined that he started drinking alcohol to try and reduce 
the flashbacks.  At the time of the examination, he was 
seeing a psychiatrist once every four months.  He had severe 
insomnia.  He was living with his sister and brother-in-law.  
He indicated that while on active duty he was never involved 
in much shooting other than the incident where the waitress 
got shot.  He had not worked since 1989.  He was receiving 
Social Security disability for back, knee and ankle problems.  
He was married twice and had three children.  He maintained 
contact with one of his children.  He did not have much 
contact with his youngest child, but wanted to.  He never had 
hobbies when he was working.  Mental status examination 
revealed no signs of psychosis.  He wasn't loose, 
circumstantial or delusional.  He was obviously dysphoric.  
He had significant vegetative symptoms, with difficulty 
sleeping, nightmares, lack of energy and motivation.  Short 
term memory was intact.  The diagnoses were PTSD and major 
depression.  The doctor noted that the veteran had lead a 
very restricted life due to his emotional problems.  The 
doctor wrote "He needs the diagnosis of post traumatic 
stress disorder."  She noted that the veteran had nightmares 
about a gas explosion and also had flashbacks.  He avoided 
people in general.  He did not participate in any social 
activities.  He had significant problems falling asleep and 
would wake up due to the nightmares.  He had difficulty 
concentrating since "the original incident occurred in the 
1960's."  

In June 1997, the veteran complained of nightmares and 
reported feeling anxious.  He also felt depressed at times.  
The assessment was chronic PTSD.  In January 1998, he 
reported that he experienced intrusive thoughts of his 
experiences in Vietnam and could not sleep because of the 
thoughts.  It was determined that he did not have a formal 
thought disorder.  He denied suicidal or homicidal ideation.  
His affect was good.  The assessment was chronic PTSD.  A GAF 
score of 60 was assigned.  

On VA PTSD examination in November 1998, the veteran reported 
that he experienced nightmares and flashbacks of a gasoline 
explosion/fire during active duty.  He indicated that because 
of the explosion, he avoided people or anything to do with 
open flames.  He related that he was irritable, had an 
increased startle response and was hypervigilent around 
fires.  He said he was unable to work due to thoughts about 
the explosion/fire.  Mental status examination revealed no 
psychomotor agitation or retardation.  Speech was appropriate 
rate and volume and was goal directed.  The veteran's mood 
was described as depressed and anxious and affect was only 
mildly restrictive.  He denied any formal thought disorder or 
content disorders.  Memory and concentration was intact.  
Insight and judgment were fair.  The diagnosis was PTSD.  A 
GAF score of 65 was assigned.  The examiner opined that the 
veteran met the criteria for PTSD as he was exposed to a 
traumatic event which he felt was life threatening.  The 
examiner noted that the veteran went to great lengths to 
prove his point; his symptoms appeared to be very text-book 
like.  

Criteria and Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

As this case involves an appeal of the initial rating for the 
appellant's PTSD, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings. Fenderson v. West, 12 Vet. 
App. 119 (1999).  The RO has assigned two "stages" for the 
initial rating in this case.  The evidentiary record for 
consideration of the propriety of the rating for the first of 
the two stages is complete.  However, the veteran recently 
submitted directly to the Board additional records which 
suggest that further development of the evidentiary record 
for determining the proper rating(s) from January 13, 2000 is 
in order.  Consequently, only the first "stage", i.e., the 
rating warranted prior to January 13, 2000 will be addressed 
herein.

During the course of the appeal period, the portion of the 
rating schedule pertaining to mental disorders was revised, 
effective November 7, 1996.  Where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to an appellant applies 
(unless otherwise provided).  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board must apply the previous version 
of diagnostic code 9411 for the period prior to November 7, 
1996, while from that date forward, the Board must apply 
whichever version is more favorable to the veteran.  See 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

Under the PTSD rating criteria in effect prior to November 7, 
1996, a 30 percent rating was warranted for PTSD where there 
was "definite" impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
and where the reliability, flexibility, and efficiency levels 
were so reduced by reason of psychoneurotic symptoms as to 
result in "definite" industrial impairment.  A 50 percent 
rating was warranted when the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent rating required the ability to establish and 
maintain effective or favorable relationships with people to 
be severely impaired.  Psychoneurotic symptoms were to be of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  

The rating criteria for PTSD which came into effect November 
7, 1996 provide a 30 percent rating when PTSD is productive 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  For a 50 
percent rating, the PTSD must produce occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  For a 70 percent rating, the PTSD must 
produce occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Code 
9411 (effective November 7, 1996).  

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  A GAF of 41 to 50 is defined as serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 is 
defined as some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.

The words "considerable", "severe" and "total" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, it is incumbent upon the 
Board to arrive at an equitable and just decision after 
having evaluated the evidence.  38 C.F.R. § 4.6.  Terminology 
such as "considerable", "severe" and "total" used by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

There have been various inconsistencies in the veteran's 
reporting of his personal and medical history and symptoms.  
He has indicated at times that he was in combat in either 
Laos or Vietnam and at other times denied he was ever 
involved in combat.  He has informed various medical 
professionals that he began drinking to alleviate nightmares 
alleged to be caused by an in-service gasoline explosion.  
Evidence of record prior to his submission of his PTSD claim 
indicates that his problems with drinking began while he was 
a teenager (He did not go to Southeast Asia until he was 20).  
He alleges that he was experiencing nightmares and flashbacks 
of the gasoline explosion since the time of the incident in 
1963.  Medical records are completely silent as to any 
allegations of flashbacks or nightmares of the gasoline 
explosion until just prior to the submission of the PTSD 
claim.  On psychological evaluation in May 1993, he did not 
report experiencing either flashbacks or nightmares of a 
gasoline fire.  He indicated that he had sleep disturbances 
but attributed this to being awakened by pain.  There is 
clinical observation that the veteran either consciously or 
unconsciously exaggerates the symptoms of his PTSD.  
Consequently, the probative value of the veteran's own 
descriptions of symptoms is diminished.  

The evidence does not show that the "old" criteria for a 50 
percent rating for PTSD were met at any time prior to January 
13, 2000, or that the "new" criteria for a 50 percent 
rating were met before that date at any time from November 7, 
1996.  The veteran complained primarily of nightmares, 
anxiety and sleep disturbances.  He alleged that he had 
intermittent flashbacks and memory loss.  However, there is 
no objective evidence that during this period PTSD produced 
more than definite social and/or industrial impairment.  The 
veteran has reported that during this time he did not have 
any friends, but the clinical records indicate that he did 
have a few casual friends.  He was able to maintain a 
relationship with his sister and brother-in-law as he 
periodically lived with them.  There is also evidence that he 
was able to maintain some sort of relationship with one of 
his daughters.  He was not employed during the time period in 
question but this unemployment was not attributed solely to 
PTSD.  In May 1994, a doctor determined that the veteran was 
unable to work due to a variety of orthopedic problems, a 
personality disorder, chronic anxiety and probable PTSD.  In 
a Social Security decision that same month, it was determined 
that the veteran was unemployable due to orthopedic problems, 
adjustment disorder with anxiety, a personality disorder and 
alcoholism in remission.  PTSD was not mentioned. 

From November 7, 1996 through January 12, 2000, there is no 
objective evidence that PTSD produced occupational and social 
impairment with reduced reliability due to flattened affect, 
circumstantial or circumlocutory, or stereotyped speech, 
panic attacks, difficulty understanding complex commands, 
impairment of short or long term memory with retention of 
highly learned material only or forgetting to complete a 
task, impaired judgment, impaired abstract thinking, 
disturbances of motivation or mood, or difficulty 
establishing and maintaining effective work and social 
relationships.  There is no objective evidence of 
circumstantial or circumlocutory, or stereotyped speech, 
panic attacks, difficulty understanding complex commands, 
impaired judgment or impairment of long term memory.  While 
the veteran has alleged that he experienced short term memory 
problems, these problems were either not confirmed on 
examination or were attributed to alcohol abuse.  The only 
evidence of impairment of abstract thinking was in the report 
of the February 1995 VA examination.  Cognitive defects noted 
at the time were attributed to alcohol abuse.  

There also is no objective evidence of obsessional rituals 
which interfered with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  While the veteran alleged 
that he was irritable, there is no indication that this lead 
to periods of violence.  There is evidence of depression, but 
not that it was near continuous.  

The Board notes that prior to January 13, 2000, health care 
professionals assigned GAF scores of 80, 65, and 60.  These 
GAF scores, the lowest of which represents moderate symptoms, 
demonstrate that the service-connected PTSD warranted a 
rating no higher than 30 percent prior to January 13, 2000.  
Symptoms of PTSD did not approximate the criteria for a 50 
percent rating under either the old or the new criteria prior 
to January 13, 2000.  See 38 C.F.R. § 4.7.


ORDER

A rating in excess of 30 percent for PTSD prior to January 
13, 2000 is denied.  



		
	George R. Senyk 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

